Citation Nr: 0328415	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
benefits in the calculated amount of $168.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

The available record indicates that, following transfer of 
the veteran's claims file to the Board, the file was lost.  
In September 2003, the RO forwarded to the Board a folder 
marked "rebuilt file" which contains treatment records, 
letters, and other material that was contained in a temporary 
folder at the RO.  The "rebuilt file," however, contains no 
evidence, decisions, procedural development, or any material 
whatsoever concerning the veteran's current appeal.  Lacking 
any documentation to review, the Board is unable to consider 
the veteran's appeal at this time.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  To the extent possible, the RO should 
rebuild the veteran's claims file to permit 
adjudication of the issue on appeal.  

2.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5102 is 
completed.  

3.  If necessary, the RO should readjudicate 
the veteran's application for a waiver of 
recovery of an overpayment "from scratch," 
including the issue of whether the 
overpayment was properly created, affording 
him all appropriate procedural 
considerations.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




